Citation Nr: 9931348	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  95-34 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disability as a 
residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1968.  

This matter comes before the Board on appeal from a February 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which denied 
service connection for a skin disability as a residual of 
exposure to Agent Orange.  

The Board notes that in a rating decision, dated in August 
1988, the RO denied service connection for a skin rash and 
jungle rot and that in August 1994 service connection for a 
skin disability as a residual of exposure to mustard gas was 
denied.  The veteran did not file a timely appeal with 
respect to either of these denials and they are final.  

In February 1995, the veteran filed a claim of entitlement to 
service connection for a skin disability as a residual of 
exposure to Agent Orange.  This claim was denied by rating 
action in February 1995 and the current appeal ensued.  

This case was before the Board in June 1997 at which time it 
was remanded for additional development of the evidence.  The 
case has been returned to the Board for further appellate 
review at this time.  

FINDING OF FACT

The veteran does not have a skin disability that is a 
residual of claimed exposure to Agent Orange during service.  


CONCLUSION OF LAW

Service connection for a skin disability as a residual of 
exposure to Agent Orange is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1998) 38 C.F.R. §§ 3.307, 
3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran contends, in essence, that 
his skin disease is a result of exposure to Agent Orange 
during service. He alleges that he served on the USS Valley 
Forge when it transported Agent Orange to Vietnam.  The 
veteran further contends that on one occasion when he took a 
shower during service, he stood in water that had been 
contaminated by Marines who had showered there after being 
exposed to Agent Orange.  

Service medical records show that in November 1967 the 
veteran was seen on sick call at the Naval Air Station in 
Memphis, Tennessee for a rash on his chest and arms that had 
been there for the previous two days according to the 
veteran.  The veteran was diagnosed as having a nervous rash 
versus an allergy.  The remainder of the veteran's service 
medical records, to include reports of a December 1997 
examination and his February 1968 separation examination, are 
negative for any claimed exposure to Agent Orange during 
service or any indication of the presence of residuals of 
such exposure.  On separation examination, the veteran's skin 
was described as normal and no disability of the skin was 
noted.  

VA medical records show the veteran was seen during 1987 for 
a skin condition said by the veteran to date back 20 years.  
On Agent Orange examination in July 1987, lesions of the feet 
were the only abnormality noted.  Various diagnoses were 
reported during 1987 including tinea pedis, dermatitis and 
fungal infection among others; however, there was no finding 
or diagnosis of chloracne or other acneiform diseases 
consistent with chloracne reported.  

In January 1988, the veteran filed a claim for service 
connection for a skin rash and jungle rot.  In August 1988, 
the RO denied service connection for a skin rash and jungle 
rot based on service medical records, which showed the one-
time service treatment for an acute and transitory skin 
condition, but no chronic skin disability related to service.  

On a VA examination for pension purposes conducted in June 
1992, it was noted that the veteran had extensive 
neurodermatitis of the hands and feet.  The RO found that 
this skin disability warranted a permanent and total 
disability rating for pension purposes.  

Following another claim for service connection based on 
exposure to mustard gas, an August 1994 rating action denied 
service connection on the basis that there was no nexus shown 
between the claimed skin disability and the veteran's alleged 
exposure to mustard gas in service.  

The veteran filed his current claim in February 1995 and a 
rating action that same month denied service connection for a 
skin disability as a residual of exposure to Agent Orange.  

A VA outpatient treatment note in August 1994 related the 
veteran's chronic dermatitis to his exposure to Agent Orange 
and mustard gas during service.  

Following this Board's remand in June 1997, the veteran 
underwent VA examinations in June and July 1998.  On 
examination in June 1998, the examiner opined that the 
veteran's rash was associated with a generalized nervous 
condition and his diagnoses were neurodermatitis and atypical 
folliculitis.  However, he did not furnish the requested 
opinion as to whether there was any relationship between any 
skin condition and Agent Orange exposure.  

The veteran was reexamined in July 1998 by the same examiner.  
At that time, the examiner noted the veteran's condition had 
worsened and that it now looked like an acneiform disease, in 
addition to the previously diagnosed neurodermatitis.  Based 
on a history provided by the veteran that he handled Agent 
Orange on the USS Valley Forge, the examiner felt that the 
veteran's rash was likely due to Agent Orange exposure.  

Pursuant to the remand, the veteran was asked in July 1997 to 
furnish pertinent information and appropriate releases 
concerning his post-service treatment for skin disability so 
that these records could be obtained.  The veteran failed to 
respond to the RO's request.  

Criteria. Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131(West 1991 & 
Supp. 1996); 38 C.F.R. § 3.303. The United States Court of 
Veterans Appeals has determined "that establishing service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and [service]."  (emphasis added) Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

When a veteran has sufficient time in service and a chronic 
disease becomes manifest to a degree of 10 percent within one 
year from the date of termination of service, such disease 
shall be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1996); 38 C.F.R. §§ 3.307, 3.309 (1996).  For the showing of 
a chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings of a 
diagnosis including the word "chronic".  A continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after service discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  When a disease was 
not initially manifested during service or within the 
applicable presumption period, the appellant may establish 
the "required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet.App. 352, 
356 (1992). 

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116 (West 1991 & Supp. 1996); 38 C.F.R. §§ 3.307, 
3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne; hodgkin's disease; non-hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
soft-tissue sarcoma, prostate cancer, and acute and sub-acute 
peripheral neuropathy.  38 C.F.R. § 3.309(e).

For presumptive service connection to apply, the diseases 
listed at 38 C.F.R. § 3.309(e) must have become manifest to a 
degree of 10 percent or more at any time after service, 
except that Chloracne or other acneform disease consistent 
with Chloracne and Porphyria Cutanea Tarda must have become 
manifest to a degree of 10 percent or more within a year, and 
Respiratory Cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3rd 1039, 
1045 (Fed. Cir. 1994).  However, the Court of Veterans 
Appeals has held that, under 38 U.S.C.A. § 5107(a), a veteran 
has an initial burden to produce evidence that a claim is 
well-grounded or plausible.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993). Where an issue is factual in nature, e.g., 
whether an incident or injury occurred in service, competent 
lay testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartwright v. Derwinski, 2 
Vet.App. 24 (1992).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  A claimant would not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions. See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  See 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992). 

Analysis.  In order for a claim to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

Initially, the Board notes that the veteran's claim is well-
grounded based on his statements as to service incidents, a 
current assessment of acneiform disease and a suggested 
service nexus.  Once it has been determined that a claim is 
well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claim.  In this regard, the appellant was asked to furnish 
information and releases concerning his postservice treatment 
for a skin disability, but failed to do so.  Thus, in this 
case, the duty to assist has been met to the extent possible.  

As noted above, the veteran's claim for service connection 
for a skin disability as a result of Agent Orange exposure is 
considered on a direct and presumptive basis.  The 
presumptive provisions of 38 C.F.R. § 3.309 with respect to 
chloracne and chloracne-like diseases are limited by the 1-
year-after exposure provision contained in 38 C.F.R. § 3.307.  
Thus, in order for service connection to be granted 
presumptively for such disability, it must be manifested to a 
degree of 10 percent or more within one year of last exposure 
to the herbicide.  Here, the pertinent disability was not 
shown until many years post service and clearly does not meet 
the criteria for presumptive service connection for 
herbicide-related diseases contained in 38 C.F.R. §§ 3.307, 
3.309.  Thus, there is no basis for a presumptive grant of 
service connection in this case.  

The Board will now consider the veteran's claim for service 
connection on a direct basis.  In order to establish direct 
service connection, the evidence must show that the veteran 
has a current disability that is related to service or 
service incident.  In this regard, the Board notes that while 
the veteran's statements concerning his exposure to Agent 
Orange were accepted as true and thus, sufficient to well 
ground his claim, these same statements must now be assessed 
and weighed in light of the totality of the evidence of 
record.  

Both service in the Republic of Vietnam during the designated 
time period and the establishment of one of the listed 
diseases is required in order to establish entitlement to the 
in-service presumption of exposure to an herbicide agent. 
McCartt v. West, 12 Vet.App. 164 (1999). "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii). The veteran reported serving 
aboard the USS Valley Forge during a trip to Vietnam, and has 
stated that his claimed contact with Agent Orange was while 
aboard ship.  He reports being aboard ship in Da Nang harbor, 
but it is neither contended, nor shown that the veteran 
actually had duty in or visited in Vietnam.  The only 
evidence supporting the veteran's claim of exposure to Agent 
Orange is the veteran's statements in that regard. No 
statements from service comrades or other lay evidence to 
support the veteran's accounts of exposure to Agent Orange 
have been presented.

Service medical records are negative as to the presence of 
any acneiform disease or other chronic skin disease during 
service or on separation.  Service records do show that the 
veteran was treated on a one-time basis for a skin disorder 
classified as a rash due to nervousness or allergy in 
November 1967, but that subsequent service examinations in 
December 1967 and February 1968 were negative for any skin 
disorder.  Thereafter, there is no competent evidence of a 
chronic skin disorder until the late 1980's and an acneiform 
disorder was not identified until the 1990's.  Thus, the 
evidentiary record shows that the condition treated in 
service in 1967 was an acute and transitory condition that 
resolved without residual disability.  The Board also notes 
that there is no continuity of symptomatology shown by 
competent medical evidence that would relate any current skin 
disease to the veteran's period of service or any incident 
therein.  In this regard, the Board notes that the most 
recent examiner's favorable opinion relating the veteran's 
skin disorder to exposure to Agent Orange was based solely on 
the unsubstantiated statements of the veteran concerning such 
exposure.  However, the veteran's statements standing alone, 
even when repeated by a physician, are insufficient to 
support a finding that he was exposed to Agent Orange and 
currently has a resultant disability. The Board is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  See Owens v. Brown, 7 Vet. App. 
429 (1995) (Board not required to accept uncorroborated 
testimony of claimant as to dental treatment during service; 
Board not bound to accept physicians' opinions based on 
claimant's recitation of events).  See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis); 
Swann v. Brown, 5 Vet. App. 229 (1993) (holding that the BVA 
was not required to accept the medical opinions of two 
doctors who rendered diagnoses of post-traumatic stress 
disorder almost 20 years after claimant's separation from 
service and who relied on history as related by the appellant 
as the basis for those diagnoses) 

For the above reasons and bases, the Board finds that service 
connection for a skin disability as a residual of exposure to 
Agent Orange is not warranted. The evidence is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998) 38 C.F.R. 
§§ 3.307, 3.309 (1999).
  


ORDER

Service connection for a skin disability as a residual of 
exposure to Agent Orange is denied.  



		
WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

